EXHIBIT 10.17
GLU MOBILE INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM
(As Amended on January 28, 2009)
On January 28, 2009, the Board of Directors adopted the following program with
respect to the compensation of the non-employee directors of Glu Mobile Inc.
(the “Company”), effective as of January 28, 2009:
Cash Compensation

         
Annual Retainer Fee:
  $ 20,000  
 
       
Annual Lead Independent Director Fee:
  $ 15,000  
 
       
Annual Committee Fees:
       
Audit Committee Chair
  $ 15,000  
Audit Committee Member (other than Chair)
  $ 5,000  
Compensation Committee Chair
  $ 15,000  
Compensation Committee Member (other than Chair)
  $ 5,000  
Nominating and Governance Committee Chair
  $ 5,000  
Nominating and Governance Committee Member (other than Chair)
  $ 5,000  

All cash compensation will be paid in quarterly installments based upon
continuing service. The Company will also reimburse our directors for reasonable
expenses in connection with attendance at Board and committee meetings.
Equity Compensation
Each year at about the time of the Company’s annual meeting of stockholders,
each non-employee director will receive an additional equity award of, at that
director’s discretion, either (a) a grant of a number of shares of restricted
stock of the Company with a then fair market value equal to $50,000 or 6,700
shares, whichever is less or (b) an option to purchase three times as many
shares of the Company’s common stock, calculated based on such lesser amount. In
either case the award will vest pro rata monthly over one year.
About the time he or she joins the Board of Directors, each new non-employee
director will receive an initial equity award of, at that director’s discretion,
either (a) a grant of a number of shares of restricted stock of the Company with
a then fair market value equal to $150,000, or 20,000 shares, whichever is less
or (b) an option to purchase three times as many shares of the Company’s common
stock, calculated based on such lesser amount. In either case the award will
vest as to 16 2/3% of the shares after six months and thereafter vest pro rata
monthly over the next 30 months.

 